DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed October 19, 2021.
In view of the Amendments to the Claims filed October 19, 2021, the rejections of claims 1-15 under 35 U.S.C. 112(b) previously presented in the Office Action sent July 20, 2021 have been withdrawn.
In view of the Amendments to the Claims filed October 19, 2021, the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent July 20, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-16, 19, and 20 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rim et al. (U.S. Pub. No. 2011/0284986 A1).
With regard to claim 1, Rim et al. discloses a solar cell, comprising:
a substrate having a light-receiving surface and a back surface (substrate 704 depicted in Fig. 7 as having a bottom light-receiving surface and a top back surface); 
a first thin dielectric layer disposed on the back surface of the substrate (such as the portion of thin dielectric component 710 depicted in Fig. 7 as directly under 706 cited to read on the claimed first thin dielectric layer); 
a first conductive region of a first conductivity type disposed on the first thin dielectric layer (such as 706 of a first P+ conductivity type depicted in Fig. 7 as disposed on the cited first thin dielectric layer); 
a second thin dielectric layer disposed on the back surface of the substrate (such as the portion of thin dielectric component 710 depicted in Fig. 7 as directly under 718 and disposed on the cited top back surface of the substrate 704); 
a first portion of a second conductive region of a second, different, conductivity type disposed on the second thin dielectric layer (such as a first portion 718 of a second conductive region, 718 and 708, of a second, different, N+ conductivity type depicted in Fig. 7 as disposed on the cited second thin dielectric layer); 
a third thin dielectric layer disposed on the first conductive region (such as depicted in annotated Fig. 7 below, a third thin dielectric layer, such as the portion of 714 on the right of the separation gap, in lateral contact with the cited 

    PNG
    media_image1.png
    557
    746
    media_image1.png
    Greyscale

Annotated Fig. 7
the third thin dielectric layer laterally separates the first conductive region from the first portion of the second conductive region (as depicted in annotated Fig. 7 above, the cited third thin dielectric layer, 714 to the right of the separation gap, laterally separates the cited first conductive region 706 from the cited first portion 718 of the second conductive region); 
a second portion of the second conductive region disposed on a fourth thin dielectric layer (such as depicted in annotated Fig. 7
the second portion of the second conductive region is physically separate from the first portion of the second conductive region (as depicted in Fig. 7, the cited second portion 708 of the second conductive region is physically separate from the cited first portion 718 of the second conductive region), wherein 
the fourth thin dielectric layer is directly vertically between the first conductive region and the second portion of the second conductive region (such as depicted in annotated Fig. 7’ below, the cited fourth thin dielectric layer, recall 714 to the left of the separation gap, is cited to read on the claimed “is directly vertically between the first conductive region and the second portion of the second conductive region” because a portion of the cited fourth thin dielectric layer 714 extending vertically is directly vertically between the cited the first conductive region 706 and the cited second portion 708 of the second conductive region with a vertical extension, no intermittent components in the vertical direction, and physically between/intermittent the cited first conductive region 706 and the cited second portion 708 of the second conductive region); 

    PNG
    media_image2.png
    417
    443
    media_image2.png
    Greyscale

Annotated Fig. 7’
a first conductive contact structure disposed on the second portion of the second conductive region (left most 716 depicted in Fig. 7 as disposed on the cited second portion 708 of the second conductive region); and 
a second conductive contact structure disposed on the first conductive region and on the first portion of the second conductive region (right most 716 depicted in Fig. 7 as disposed on the cited first conductive region 706 and on the cited first portion 718 of the second conductive region).
With regard to claim 2, Rim et al. discloses wherein
the first conductive region overlaps the first portion of the second conductive region (the cited first conductive region 706 is cited to read on the claimed “overlaps the first portion of the second conductive region” because it 
With regard to claim 6, Rim et al. discloses wherein
the first conductive region of the first conductivity type comprises a P-type doped polysilicon (see Fig. 7 and [0026] teaching “polysilicon”).
With regard to claim 7, Rim et al. discloses wherein
the first portion and the second portion of the second conductive region of the second conductivity type comprise a N-type doped polysilicon (see Fig. 7 and see [0026] teaching “polysilicon”).
With regard to claim 8, Rim et al. discloses a solar cell, comprising:
a substrate having a light-receiving surface and a back surface (substrate 704 depicted in Fig. 7 as having a bottom light-receiving surface and a top back surface); 
a first thin dielectric layer disposed on the back surface of the substrate (such as the portion of thin dielectric component 710 depicted in Fig. 7 as directly under 706 cited to read on the claimed first thin dielectric layer); 
a first conductive region of a first conductivity type disposed on the first thin dielectric layer (such as 706 of a first P+ conductivity type depicted in Fig. 7 as disposed on the cited first thin dielectric layer); 
a second thin dielectric layer disposed on the back surface of the substrate (such as the portion of thin dielectric component 710 depicted in Fig. 7 as directly under 718 and disposed on the cited top back surface of the substrate 704); 
a first portion of a second conductive region of a second, different, conductivity type disposed on the second thin dielectric layer (such as a first portion 718 of a second conductive region, 718 and 708, of a second, different, N+ conductivity type depicted in Fig. 7 as disposed on the cited second thin dielectric layer); 
a third thin dielectric layer disposed on the first conductive region (such as depicted in annotated Fig. 7 below, a third thin dielectric layer, such as the portion of 714 on the right of the separation gap, in lateral contact with the cited first conductive region 706 and in lateral contact with the cited first portion 718 of the second conductive region), wherein 

    PNG
    media_image1.png
    557
    746
    media_image1.png
    Greyscale

Annotated Fig. 7
the third thin dielectric layer laterally separates the first conductive region from the first portion of the second conductive region (as depicted in annotated Fig. 7 above, the cited third thin dielectric layer, 714 to the right of the separation gap, laterally separates the cited first conductive region 706 from the cited first portion 718 of the second conductive region); 
a second portion of the second conductive region disposed on a fourth thin dielectric layer (such as depicted in annotated Fig. 7 above, a second portion 708 of the second conductive region disposed on, or in close proximity to, a fourth thin dielectric layer), 
the second portion of the second conductive region is physically separate from the first portion of the second conductive region (as depicted in Fig. 7, the cited second portion 708 of the second conductive region is physically separate from the cited first portion 718 of the second conductive region), wherein 
the fourth thin dielectric layer is directly vertically between the first conductive region and the second portion of the second conductive region (such as depicted in annotated Fig. 7’ below, the cited fourth thin dielectric layer, recall 714 to the left of the separation gap, is cited to read on the claimed “is directly vertically between the first conductive region and the second portion of the second conductive region” because a portion of the cited fourth thin dielectric layer 714 extending vertically is directly vertically between the cited the first conductive region 706 and the cited second portion 708 of the second conductive region with a vertical extension, no intermittent components in the vertical 

    PNG
    media_image2.png
    417
    443
    media_image2.png
    Greyscale

Annotated Fig. 7’ 
a dielectric region disposed on the first conductive region (such as depicted in Fig. 7 and annotated Fig. 7’’ below, a dielectric region, or a space including and surrounded by dielectric layer 714, disposed on the cited first conductive region 706), wherein 

    PNG
    media_image3.png
    433
    591
    media_image3.png
    Greyscale

Annotated Fig. 7’’
the second portion of the second conductive region is disposed through the dielectric region (such as depicted in Fig. 7 and annotated Fig. 7’’ above, the cited second portion 708 of the second conductive region is disposed through the cited dielectric region);
a first conductive contact structure disposed on the second portion of the second conductive region (such as depicted in Fig. 7, a first conductive contact structure, left most 716, disposed on cited the second portion 708 of the second conductive region); and 
a second conductive contact structure disposed on the first conductive region and on the first portion of the second conductive region (such as depicted in Fig. 7, a second conductive contact structure, right most 716, disposed on the 
a portion of the second conductive contact structure is disposed through the dielectric region (such as depicted in Fig. 7 and annotated Fig. 7’’ above, a portion of the cited second conductive contact structure, recall right most 716, is disposed through the cited dielectric region).
With regard to claim 9, Rim et al. discloses wherein
the first portion of the second conductive region overlaps the dielectric region (the cited first portion 718 of the second conductive region is cited to read on the claimed “overlaps the dielectric region” because it includes a structure which is capable of overlapping the cited dielectric region when the cell depicted in Fig. 7 is oriented in a 90° rotation).
With regard to claim 14, Rim et al. discloses wherein
the first conductive region of the first conductivity type comprises a P-type doped polysilicon (see Fig. 7 and [0026] teaching “polysilicon”).
With regard to claim 15, Rim et al. discloses wherein
the first portion and the second portion of the second conductive region of the second conductivity type comprise a N-type doped polysilicon (see Fig. 7 and see [0026] teaching “polysilicon”).
With regard to claim 16, Rim et al. discloses a bypass diode for a solar cell, the bypass diode comprising:
a first conductive region of a first conductivity type disposed above a substrate of the solar cell (706 depicted in Fig. 7 as of a first P+ conductivity type disposed above a substrate 704 of a solar cell); 
a second conductive region of a second conductivity type disposed above the first conductive region (708 depicted in Fig. 7 as a second N+ conductivity type disposed above the cited first conductive region 706); and 
a thin dielectric region disposed directly vertically between and separating the first and second conductive regions (such as thin dielectric region 714 depicted in Fig. 7; as depicted in annotated Fig. 7’ below, the cited thin dielectric layer 714 is cited to read on the claimed “disposed directly vertically between and separating the first and second conductive regions” because a portion of the cited thin dielectric layer 714 extending vertically is directly vertically between the cited the first conductive region 706 and the cited second portion 708 with a vertical extension, no intermittent components in the vertical direction, and physically between/intermittent and physically separating a portion of the cited first conductive region 706 and the cited second portion 708); 

    PNG
    media_image2.png
    417
    443
    media_image2.png
    Greyscale

Annotated Fig. 7’
With regard to claim 20, Rim et al. discloses further comprising:
a second thin dielectric layer disposed on the substrate (710 depicted in Fig. 7 as disposed on the cited substrate 704), wherein
the first conductive region is disposed on the second thin dielectric layer (as depicted in Fig. 7, the cited first conductive region 706 is disposed on the cited second thin dielectric layer 710).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al. (U.S. Pub. No. 2011/0284986 A1).
With regard to claims 5, 13, and 19, independent claims 1, 8, and 16 are anticipated by Rim et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Rim et al. does not disclose the thin dielectric layers/thin dielectric region comprise a tunnel oxide.
However, Rim et al. teaches the cited first and second dielectric layers comprise a tunnel oxide (see [0048] teaching silicon oxide).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected silicon oxide as a material for the third thin .
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al. (U.S. Pub. No. 2011/0284986 A1) in view of Lennon et al. (U.S. Pub. No. 2014/0199806 A1).
With regard to claims 3 and 11, independent claims 1 and 8 are anticipated by Rim et al. under 35 U.S.C. 102(a)(1) as discussed.
Rim et al. does not disclose wherein the first and second conductive contact structures each comprise a metal selected from the group of consisting of aluminum, copper, and silver.
However, Lennon et al. teaches a solar cell (see Title) and teaches conductive contact structures can comprise silver (see [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silver material of Lennon et al. for the material of the conductive contact structures of Rim et al. because the selection of a known material based on its suitability for its intended use, in the instant case a material for conductive contact structures in solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al. (U.S. Pub. No. 2011/0284986 A1) in view of Harder (U.S. Pub. No. 2011/0023956 A1).
With regard to claims 4 and 12, independent claims 1 and 8 are anticipated by Rim et al. under 35 U.S.C. 102(a)(1) as discussed. Rim et al. teaches wherein the [0047]).
Rim et al. does not disclose wherein the substrate is monocrystalline.
However, Harder discloses a solar cell (see Title) and discloses silicon substrates can be formed from monocrystalline material (see [0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the monocrystalline material of Harder for the silicon substrate material of Rim et al. because the selection of a known material based on its suitability for its intended use, in the instant case a silicon substrate material for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al. (U.S. Pub. No. 2011/0284986 A1) in view of Hennessy et al. (U.S. Patent No. 8,604,330 B1).
With regard to claim 10, independent claims 8 is anticipated by Rim et al. under 35 U.S.C. 102(a)(1) as discussed.
Rim et al. does not disclose wherein the dielectric region comprises silicon dioxide.
However, Hennessey discloses a solar cell (see Title) and discloses dielectric layers can include silicon dioxide (see line 6-8, column 16).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicon dioxide material of Hennessey et al. for the material of the dielectric region of Rim et al., which includes dielectric layer 714, because the selection of a known material based on its suitability for its intended use, in .

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.
It is noted, the thin dielectric layer 330 of the instant specification appears to provide electrical isolation between the first conductive region 312 and the portion of the second conductive region 345.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 3, 2022